Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 contains allowable subject matter pertaining to “upon determining that a RTS packet was received decoding an address of the second transceiver encoded within the RTS packet; determine whether the decoded address of the second transceiver matches an address of a target receiver to which the first transceiver is to send data; upon determining that the decoded address of the second transceiver does not match an address of the target receiver returning the transceiver to the sleep mode; upon determining that the decoded address of the second transceiver does match the address of the target receiver the transceiver is configured to: transmit an acknowledgement packet with the first transmitter; and receive data with the first receiver transmitted by the second transmitter within the second transceiver according to a predetermined packet structure.”  The prior art does not teach the nature of the second transceiver that does not match address of target receiver. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637